DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 11-12 and 16-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding claims 1, 11, 12, 17 and 18, the limitation, "can pass” in claims 1, 11 and 18; “can uncoil” in claims 1, 12 and 18; “can be grasped” in claim 17, render the claims indefinite.  It is unclear if this indefinite language is positively reciting the claim limitations it precedes. 
Regarding claim 16, the term “strong enough” renders the claim indefinite since it's a relative term that is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Objections
Claim 12 is objected to because of the following informalities: “and can uncoil” should be changed to “that can uncoil” to be consistent with the language of claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 is directed to a kit which depends from a method but the kit fails to further limit the method steps of claim 12.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer”. 
Regarding claims 1, 3, 11-12, 14 and 17, as best understood, Hutchins discloses a method of removing a ureteral stent 530 (Fig. 3) from a mammalian subject (par. 0145 and 0162 disclose methods for retrieval or removal of a non-biodegradable ureteral stent), wherein the removable ureteral stent 530 includes an elongated stent 534 with opposing curls at either end (the end curled portion attached to the elongated portion 534; Fig. 3), a coil of memory material 532 (par. 0141 and Figs. 3/15R disclose a coil shape for drug delivery portion 532 and par. 0072 discloses the drug delivery portion is made of memory material Nitinol) attached to a curl at one end of the stent (Fig. 3 discloses material 532 is attached to the curled portion with a sleeve 536) that can uncoil and elongate under tensile force, and does so elongate and uncoil at a lower tensile force than that needed to induce substantial uncoiling of either curl (the coil of memory material 532 is fully capable of performing this intended use because it has a coil shape and memory material with a lower tensile strength and par. 0084 discloses the stent body including the curled portion is made of synthetic polymers which has a higher tensile strength; where the coil memory material would obviously uncoil at a lower tensile force than the curl of the stent body), and wherein the coil is at least long enough such that its distal end (from the end attached to the stent) can pass through an internal urethral sphincter and an urethral opening when the stent is in place in the ureter (the coil 532 is fully capable of performing this intended use since Fig. 15R discloses a coil that is fully capable of elongating and Fig. 8B discloses the coil placed adjacent an internal urethral sphincter opening when the stent is in the ureter); the method comprising: pulling the magnet or the coil, which in turn pulls the stent through the urethral opening to remove it and wherein the pulling is by grabbing the 
except for a ferromagnet attached to the distal end of the coil; the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening; and wherein the magnet is withdrawn to a position in the urethra at which it can be grasped or hooked.
However, Holzer teaches a similar method of external magnetic extraction (par. 0063 and Fig. 4) comprising a removable tubular element 2 and a ferromagnet 3 attached to the distal end of the tubular element (Fig. 4 and par. 0063 disclose the tip 3 has a magnet which is attached to tubular element 2 and the abstract discloses a ferromagnet); the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening (par. 0063 discloses placing an external magnet approximate the perineum of the patient, drawing the tubular element and magnetic tip towards the external magnet which results in the magnetic tip being drawn towards the urethral opening 50, as shown in Fig. 4); wherein the magnet 3 is withdrawn to a position in the urethra 50 at which it can be grasped or hooked (Fig. 4 and par. 0063 disclose the magnet 3 is placed adjacent the urethral sphincter where it is fully capable of being withdrawn as discussed in par. 0069). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and stent in Hutchins to include a ferromagnet attached to the distal end of the coil; the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening; and wherein the magnet is withdrawn to a position in the urethra at which it can be grasped or hooked, as taught and suggested by Holzer, for the purpose of using a minimally invasive method that minimizes the risks associated with surgical removal of implanted devices including infection and physical discomfort to the patient (par. 0013 of Holzer). 
Regarding claim 2, Hutchins discloses wherein the memory material is a wire or a flattened ribbon shape (Fig. 15R discloses a wire coil).
Regarding claims 8-9, Hutchins discloses wherein the curls are substantially J-shaped and the curls curl through at least 3/4 of one completed circle (as shown in Fig. 3, the curls are J shaped and form at least ¾ of a completed circle).
Regarding claim 10, Hutchins discloses wherein the coil 532 includes nitinol (par. 0072 discloses the drug delivery portion is made of memory material Nitinol).
Regarding claim 13, Hutchins discloses the first end of the ureteral stent is positioned in the bladder 590 of the mammalian subject and the second end of the ureteral stent is positioned in the ureter or kidney 594 of the mammalian subject (Fig. 8A and par. 0032).
Regarding claim 16, as best understood, Hutchins discloses the pulling force is strong enough to partially uncoil the curls (par. 0145 discloses retrieving the coil and the stent .
Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Frantz et al. (2011/0196397) “Frantz”. 
Hutchins in view of Holzer discloses the claimed invention of claims 1 and 12; except for the ferromagnet is selected from the group consisting of: a rare earth magnet and an A1NiCo magnet; and ferromagnet includes a member selected from the group consisting of: Nd2Fe14B (neodymium), SmCo5, SmCo7, SmFe7, SmCu7 and SmZr7; and the external magnetic force is applied using a paramagnet or an electromagnet.  However, Frantz teaches a similar invention comprising a catheter having a ferromagnet 50 (Fig. 4A) selected from the group consisting of: a rare earth magnet and an A1NiCo magnet; and the ferromagnet includes a member selected from the group consisting of: Nd2Fe14B (neodymium), SmCo5, SmCo7, SmFe7, SmCu7 and SmZr7 (par. 0071 discloses magnets 50 are rare earth magnets such as neodymium); and electromagnetic coils (par. 0097 discloses electromagnet coils 436).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnet and the external magnet in Hutchins in view of Holzer to be selected from the group consisting of: a rare earth magnet and an A1NiCo magnet; and ferromagnet includes a member selected from the group consisting of: Nd2Fe14B (neodymium), SmCo5, SmCo7, SmFe7, SmCu7 and SmZr7; and the external magnetic force is applied using a paramagnet or an electromagnet, as taught and suggested by Frantz, for the purpose of creating a strong magnetic field to aid in sufficient internal movement of the implanted stent.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Cunniffe et al. (2010/0094397) “Cunniffe”. 
Hutchins in view of Holzer discloses the claimed invention of claim 1; except for one or more selected from the group consisting of: the magnet, the coil, or the stent is coated with a biocompatible material selected from the group consisting of poly(p-xylylene) polymer and Ni-Cu-Ni alloy.  However, Cunniffe teaches a similar invention comprising a stent is coated with a biocompatible material selected from the group consisting of poly(p-xylylene) polymer (par. 0029).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention in Hutchins in view of Holzer to include one or more selected from the group consisting of: the magnet, the coil, or the stent is coated with a biocompatible material selected from the group consisting of poly(p-xylylene) polymer, as taught and suggested by Cunniffe, for the purpose of coating the stent with a lubricious coating that allows biocompatibility and aid in insertion (par. 0029 of Cunniffe). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Nichols et al. (2016/0220397) “Nichols”.
As best understood, Hutchins in view of Holzer disclose claimed invention of claim 12; except for a kit comprising: instructions to perform the method of claim 12.  However, Nichols teaches a similar kit 900 (Fig. 9) comprising a ureteral stent kit and printed instructions 960 (par. 0047).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention in Hutchins in view of Holzer to include a kit 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774